Citation Nr: 1208144	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-38 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran had active duty from April 1985 to May 1985 with subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In July 2011, the Board remanded the issues on appeal for additional development.  Since then, all development has been completed and the issues are, once more, before the Board for adjudication.


FINDINGS OF FACT

1.  At no time during the current appeal period has a left hear hearing loss for VA compensation purposes been shown.

2.  Right ear hearing loss was not shown until many years after service and has not been found by competent and credible evidence to be related thereto.

3.  Considering all evidence in a light most favorable to the Veteran, he has tinnitus that is related to his active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

Initially, the Board notes that, in light of the grant herein of the claim for service connection for tinnitus, no discussion of VA's duty to notify and to assist the Veteran with regard to this issue is warranted.  With regard to his claim for service connection for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter sent in September 2008 fully satisfied the duty to notify provisions pertaining to the Veteran's claim and notified the Veteran of the information and evidence necessary to substantiate his service connection claim; which evidence, if any, he should obtain; which evidence, if any, will be retrieved by VA; and the general criteria for assigning disability ratings and effective dates.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Further, the Veteran's service and VA treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded a pertinent VA examination in August 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate as it was predicated on a review of the claims folder and medical records contained therein; contained a description of the history of the disabilities at issue; and documented and considered the Veteran's complaints and symptoms.

Accordingly, the Board finds that VA's duty to assist with respect to the claim for service connection for bilateral hearing loss has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Thus, the Board finds that there is no indication in the record that any additional evidence relevant to this claim is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
II.  Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service connection may also be granted for certain chronic diseases, such as organic diseases of the nervous system, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, impaired hearing is considered a disability when a Veteran's auditory thresholds (puretone decibel loss) in one of the frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above mentioned frequencies are 26 decibels or greater; or when a Veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  38 C.F.R. § 3.385.  

Here, the Veteran contends that he has bilateral hearing loss and tinnitus related to noise exposure in service.  In this regard, the Board acknowledges that service records show that the Veteran served as an infantryman.  Thus, the Board concedes that the Veteran was exposed to acoustic trauma during his service.  

According to service treatment records (STRs), audiological testing shows a threshold shift in the Veteran's hearing from entrance to discharge, within normal limits.  Specifically, records in July 1988 and May 1992 show diminished hearing when compared to a February 1984 entrance examination.  Additionally, a July 1988 medical examination report notes abnormal ears and ear drums.

In September 2010, the Veteran was afforded a VA audiological examination.  The Veteran reported hazardous noise exposure to live fire maneuvers, grenades, and automatic weapons.  He stated that he was issued earplugs, but did not always wear them.  He also reported a history of civilian occupational noise exposure to roofing/framing houses with hammering and recreational noise exposure to lawn mowers and hunting with friends, without the use of hearing protection.  He stated that his tinnitus began in service following rifle range firing.  Testing showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
        30
30
LEFT
20
25
25
25
25

Puretone threshold averages were 31 decibels in the right ear and 25 in the left.  Speech recognition scores were 96 percent in both ears.  The examiner diagnosed mild high frequency sensorineural loss in the right ear, normal hearing in the left ear, and tinnitus.  The examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus were related to service.  In this regard, he noted no significant threshold shifts during active service and pointed to treatment records dated in February 1984, February 1985, June 1988, and March 1992, that showed normal bilateral hearing during active and reserve service.  Further, the examiner noted the Veteran's history of civilian noise exposure through noisy occupations and recreation.  He therefore concluded that the Veteran's hearing loss and tinnitus were more likely related to civilian occupations, aging, or other factors.

Thereafter, in August 2011, the Veteran was afforded a second VA audiological examination.  Testing showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
        30
35
LEFT
20
20
25
25
25

Puretone threshold averages were 29 decibels in the right ear and 24 in the left.  Speech recognition scores were 100 percent in both ears.  The examiner diagnosed tinnitus and sensorineural hearing loss in the right ear and found left ear hearing loss only in the higher frequencies and not at the lower frequencies as required for VA compensation purposes.  In addition, the examiner acknowledged a slight threshold shift in the Veteran's bilateral hearing during service, but determined that such a shift was not disabling.  In finding that the Veteran's hearing loss and tinnitus was not related to service, the examiner explained that an abnormality of the eardrum noted in service turned out to be wax obscuring the eardrum, that the Veteran had additional unprotected civilian vocational and recreational noise exposure in addition to his time in service, and that he was given and wore ear plugs during his noise exposure during his National Guard training.  

	A.  Left Ear Hearing Loss

Service connection cannot be granted in the absence of a current disability.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (a claim for service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, the claims folder contains no competent evidence of a left ear hearing loss for VA compensation purposes at any time during the current appeal.  See 38 C.F.R. § 3.385.  On the contrary, two VA audiological examinations have shown left ear audiological findings within normal limits with excellent word recognition scores ranging from 96 to 100 percent.  Accordingly, because the claims folder contains no competent evidence of a left ear hearing loss at any time during the current appeal, service connection for left ear hearing loss cannot be awarded.  

	B.  Right Ear Hearing Loss

With regard to the Veteran's right ear hearing acuity, the Board finds that the competent evidence of record clearly shows a right ear hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  Further, as the Board has discussed herein, the Veteran's in-service acoustic trauma has been conceded.  Thus, the question remains as to whether the Veteran's right ear hearing loss is related to his conceded in-service acoustic trauma.  

In this regard, the Board acknowledges the Veteran's contentions that he has right ear hearing loss associated with his in-service acoustic trauma.  As a layperson, however, the Veteran is only competent to attest to observable conditions and symptoms of his condition-and not to complex medical questions as to etiology of a diagnosed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Thus, the Board does not find the Veteran's assertions as to the etiology of his right ear hearing loss to be competent.  

In addition, the Board finds that such assertions are not credible.  Of particular significance to the Board in this matter is the fact that the Veteran first filed a claim for service connection for bilateral hearing loss in 2008, many years after his active duty.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].  The Board also finds significant the fact that the Veteran did not relate his hearing loss to service until after he filed his service connection claim in 2008.  In addition, the Board notes that the Veteran has provided no testimony of in-service right ear hearing loss or continuity of symptomatology since discharge.  Therefore, the Board does not find credible the Veteran's statements relating his current right ear hearing loss to noise exposure in service.

Moreover, the Board observes that there are many years between the Veteran's active service and the earliest evidence of complaints of, and treatment for, right ear hearing loss.  The Board notes that this absence of evidence constitutes negative evidence tending to disprove the claim that the Veteran had an injury or disease in service which resulted in chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom; Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  See also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  Thus, the lack of any objective evidence of continuing complaints, symptoms, or findings for many years between the period of active duty and the first complaints or symptoms of right ear hearing impairment is itself evidence which tends to show that the currently diagnosed right ear hearing loss did not have its onset in service or for many years thereafter.  

Importantly, the only probative evidence of record, the above-mentioned 2010 and 2011 VA medical opinions, shows that the Veteran's right ear hearing loss is not related to service but rather is likely related to other factors such as his history of civilian occupational and recreational noise exposure, and aging.  The Board has considered the Veteran's contentions as to the etiology of his right ear hearing loss but reiterates that, as a layperson without medical training, he is not qualified to render a medical opinion regarding the etiology of his diagnosed right ear hearing loss, which call for specialized medical knowledge.  See Espiritu v. Derwinski, supra.  Further, as noted above, the Board finds that the Veteran's statements are outweighed by the VA examiners' negative medical opinions.  Accordingly, and based on this evidentiary posture, the Board concludes that service connection is not warranted for right ear hearing loss.

	C.  Tinnitus

With regard to the Veteran's claim for service connection for tinnitus, the Board acknowledges that the Veteran is competent to state when he began experiencing symptoms of tinnitus and to describe the continuity of pertinent symptoms.  In this case, the Veteran has reported that he first began to experience tinnitus in the early 1990s following rifle range firing.  As in-service noise exposure has been conceded and this statement is consistent with the Veteran's service, the Board finds the Veteran's testimony regarding the onset of tinnitus to be credible.  Further, the Veteran is competent to provide assertions as to the continuity of relevant symptomotology.  See 38 C.F.R. § 3.303(b).  

However, the Board must evaluate this evidence in light of the negative VA medical opinions of record.  Specifically, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Based on a complete review of the record in the current appeal, the Board finds the evidence to be in relative equipoise.  See Gilbert, supra.  In order to prevail in a claim for service connection, the Veteran must show a current disability that is related to service.  See Rabideau, supra.  In this case, the Veteran has a current diagnosis of tinnitus.  Although the 2010 and 2011 VA examiners opined that this disorder is unrelated to the Veteran's service (to include the conceded noise exposure therein), the Board finds that a nexus has been adequately established.  Of particular significance to the Board in this matter are the facts that in-service noise exposure has been conceded and that the Veteran has provided competent and credible testimony of experiencing tinnitus since service.  See 38 U.S.C.A. § 1154(a); Washington v. Nicholson, 19 Vet. App. 362 (2005).

After carefully review of the evidence of record and resolution of all reasonable doubt in the Veteran's favor, the Board finds that his current tinnitus cannot be reasonably disassociated from his conceded in-service noise exposure.  Thus, the Board concludes that the Veteran has tinnitus that was incurred during his active military service as a result of noise exposure therein.  Service connection for tinnitus is, therefore, warranted. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


